          Case 2:16-cv-01362-APG-NJK Document 62 Filed 07/17/20 Page 1 of 2



 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 BANK OF AMERICA, N.A.,                                 Case No.: 2:16-cv-01362-APG-NJK

 4          Plaintiff                                 Order (1) Accepting and Modifying Report
                                                       and Recommendation and (2) Directing
 5 v.                                                    Entry of Default Against Defendant
                                                         Absolute Collection Services, LLC
 6 TIERRA DE LAS PALMAS OWNERS
    ASSOCIATION, et al.,                                              [ECF No. 56]
 7
             Defendants
 8
           On June 26, 2020, Magistrate Judge Koppe recommended that I enter default judgment
 9
   against defendant Absolute Collection Services, LLC because it has failed to comply with orders
10
   to retain counsel to defend itself in this action. ECF No. 56. Absolute did not file an objection.
11
   Thus, I am not obligated to conduct a de novo review of the report and recommendation. 28
12
   U.S.C. § 636(b)(1) (requiring district courts to “make a de novo determination of those portions
13
   of the report or specified proposed findings to which objection is made”); United States v.
14
   Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the district judge must review the
15
   magistrate judge’s findings and recommendations de novo if objection is made, but not
16
   otherwise” (emphasis in original)).
17
           However, I modify Judge Koppe’s recommendation to direct entry of default against
18
   Absolute, rather than enter default judgment. Plaintiff Bank of America, N.A. seeks damages
19
   against Absolute and thus far I have no basis to enter a judgment in any amount against
20
   Absolute. Indeed, the homeowners association has moved for summary judgment on Bank of
21
   America’s claims against it, which are the same as Bank of America’s claims against Absolute,
22
   arguing that Bank of America cannot succeed on its claims. See ECF No. 53. Moreover, the
23
   deadline for Bank of America to seek summary judgment against Absolute has expired without
          Case 2:16-cv-01362-APG-NJK Document 62 Filed 07/17/20 Page 2 of 2



 1 the Bank having filed a dispositive motion seeking that relief. In sum, entry of default judgment

 2 is premature. Consequently, I will direct the clerk of court to strike Absolute’s answer (ECF No.

 3 7) and enter default.

 4         I THEREFORE ORDER that Magistrate Judge Koppe’s report and recommendation

 5 (ECF No. 56) is accepted and modified as follows: The clerk of court is instructed to strike

 6 defendant Absolute Collection Services, LLC’s answer (ECF No. 7) and to enter default against

 7 defendant Absolute Collection Services, LLC.

 8         DATED this 17th day of July, 2020.

 9

10
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
